Citation Nr: 0914236	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-25 478	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for residuals of a benign brain tumor, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for hypertension, to 
include as proximately caused by service-connected diabetes 
mellitus.

3.  Entitlement to service connection for residuals of a 
cholecystectomy.

4.  Entitlement to service connection for irritable bowel 
syndrome, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.  


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to July 
1977 and from December 1978 to January 1993.  He had combat 
service in Vietnam and served in the Southwest Asia theater 
of operations during the Persian Gulf War.  He has been 
awarded the Purple Heart Medal, the Bronze Star Medal with 
"V" Device.  

In November 2008, the Veteran testified at a hearing held 
before the undersigned Acting Veterans Law Judge at the RO.  
At and following the proceeding, he submitted additional 
evidence accompanied by a waiver of RO consideration; this 
evidence will be considered by the Board in the adjudication 
of this appeal.  

The issues of entitlement to service connection for a benign 
brain tumor, entitlement to service connection for residuals 
of a cholecystectomy, and entitlement to service connection 
for irritable bowel syndrome are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  New evidence which is pertinent to the Veteran's claim 
for service connection for residuals of a brain tumor was 
added to the record after the August 2003 final denial of 
service connection for that benefit. 

2.  Hypertension was not initially manifested during service 
or for many years thereafter and was not proximately caused 
by diabetes.


CONCLUSIONS OF LAW

1.  The Veteran's claim for entitlement to service connection 
for residuals of a brain tumor is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Review of the claims file 
shows that the Veteran was informed of these elements with 
regard to the claim for service connection for hypertension 
and the original claim for service connection for residuals 
of a brain tumor in a letter of March 2003, prior to the 
initial adjudication in the matters.  The Veteran was 
notified specifically of how the VA assigns disability 
ratings and effective dates in August 2007.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen based upon the submission of 
new and material evidence, the Court of Appeals for Veterans 
Claims (Court) has held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA, it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In this case, the Veteran received such notice in a 
letter dated in November 2005.

The Veteran's service treatment records, VA medical records, 
and VA medical examinations have been obtained in support of 
the Veteran's claims.  Additionally, the Veteran, himself, 
has submitted copies of some private and retired Army medical 
post-service treatment records.  Although there are some 
missing treatment records, in light of the nature of the 
claim, a medical question as to etiology, the Board is of the 
opinion that the medical evidence of record is dispositive 
and also that the available treatment records are adequate to 
fully-inform the medical opinion.  The Veteran presented 
sworn testimony in support of his claim during a November 
2008 hearing before the undersigned Acting Veterans Law 
Judge.  He and his representative have presented relevant 
written argument in support of his claims.  We are satisfied 
that all relevant and obtainable evidence pertaining to the 
issues decided herein has been obtained.  All relevant 
records and contentions have been carefully reviewed.  Thus, 
the Board concludes that VA has satisfied its duties to 
notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

	New and material evidence

The RO denied service connection for a benign brain tumor in 
an August 2003 rating decision.  The Veteran did not 
challenge this decision and it thus became final one year 
after he was notified of the decision.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  He then filed a new claim for 
the same benefit in September 2005.  Along with the claim, he 
submitted a copy of an article from the website, 
Military.com, which describes how many Desert Storm Veterans 
were exposed to trace doses of the chemical weapon, sarin, 
which has been linked to increased risks of brain cancer.  He 
has also submitted updated private medical records showing 
that he experienced a recurrence of the tumor in 2001 and 
again in 2007.  

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  New and material 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The article submitted by the Veteran serves to reopen the 
claim because it provides support for a new theory of 
entitlement to service connection.  We observe that in 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The article was not 
previously of record and is thus new.  As it provides a 
potential causal connection between the Veteran's service and 
his subsequent brain tumor, it constitutes material evidence 
for purposes of reopening the claim.  Therefore, the Board 
finds that the Veteran's claim for service connection for 
residuals of a benign brain tumor must be reopened and 
readjudicated on a de novo basis.  However, review of the 
procedural history and evidentiary development of the instant 
appeal, persuades the Board that a de novo review of the 
Veteran's claim including the newly-submitted evidence at 
this point would be premature and could result in prejudice 
to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Thus, the issue of entitlement to service connection for 
residuals of a benign brain tumor will be addressed further 
in the Remand which follows. 

	Hypertension

The Veteran contends that his hypertension was proximately 
caused by his service-connected diabetes mellitus and seeks 
service connection be granted on this basis.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as hypertension becomes manifest 
to a degree of 10 percent within one year of the Veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the Veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

The service treatment records reveals a single instance of 
elevated blood pressure of 146/90 in May 1978.  Every other 
blood pressure reading recorded in his service treatment 
records was within normal limits, including those taken 
proximate to his discharge from service and during his 
discharge medical examination.  As a single elevated blood 
pressure reading does not represent a chronic disability, and 
as the Veteran's blood pressure was normal for many years 
after this isolated abnormal reading, the Board finds that 
hypertension was not initially manifested during service and 
service connection for hypertension on a direct basis is not 
warranted.  

According to the report of the Veteran's initial VA 
examination conducted in June 1994, in conjunction with his 
first claim for VA compensation, his blood pressure was 
normal at that time as well.  Thus, we find that hypertension 
was not diagnosed within one year of his discharge from 
service, and thus cannot be presumed under law to have been 
incurred during service.  Service connection on a presumptive 
basis is not warranted either.  

Service connection for diabetes mellitus is in effect.  As 
noted above, the Veteran contends that his hypertension was 
proximately caused by diabetes.  

According to the medical records contained in the claims 
file, the Veteran was initially diagnosed with hypertension 
in 1999, around the time when he was receiving intensive 
treatment, including surgery, for the brain tumor.  
Apparently, the hypertension was thought to have resolved 
following this surgery, as the Veteran ceased taking 
medication for control of his blood pressure for a while 
after the surgery.  The report of an April 2003 VA 
examination shows that he was not taking blood pressure 
medication at that time, and contains a diagnostic impression 
of "Hypertension which is resolved after removal of brain 
tumor," along with a medical opinion that, "It is not 
likely that his hypertension was related to diabetes."  

The report of a July 2004 VA examination reveals that the 
Veteran's blood pressures seemed to be "rising" and needed 
to be monitored.  During the examination, his blood pressure 
was recorded as 125/91, 126/80, and 99/73.  The examiner 
noted that in the absence of three serial elevated blood 
pressure readings, a diagnosis of hypertension was not 
appropriate.  The examiner also explained that "There is no 
association between this Veteran's service-connected diabetes 
mellitus and hypertension, as diabetes cannot cause 
hypertension unless patients have significant renal 
dysfunction secondary to their diabetes."  

Review of the Veteran's VA treatment records subsequent to 
1999 show diagnoses of essential hypertension and 
hypertension by history.  At some point in 2005, he restarted 
medication for the control of his blood pressure.

The report of a June 2007 VA examination includes the 
examiner's conclusion that the Veteran did not have any 
cardiovascular disease although he did have essential 
hypertension.  However, the examiner explained that the 
Veteran's essential hypertension was not a complication of 
diabetes because it was essential in nature.

In sum, the medical evidence of record is entirely against 
the Veteran's claim that his current hypertension is related 
to diabetes or to service in any other way.  None of the 
physicians who have presented medical opinions for the record 
have identified any relationship between hypertension and 
diabetes, and none have identified any other relationship to 
the Veteran's service.

We recognize the Veteran's own contentions, as to the 
etiology of his hypertension; however, as he is not shown to 
possess the requisite medical expertise, his opinion cannot 
be accorded probative weight in this matter.  Generally, lay 
persons ostensibly untrained in medicine can provide personal 
accounts of symptomatology, but cannot provide evidence 
constituting a medical conclusion, such as an opinion as to 
the medical characteristics of symptoms or the etiology of a 
disease.  For the most part, medical testimony must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Layno v. Brown, 5 
Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The Board holds that because the currently-shown hypertension 
was not initially manifested during service, direct service 
connection is not warranted.  Because no hypertension is 
shown within one year of the Veteran's discharge from 
service, service connection on a presumptive basis is not 
warranted.  Hypertension is not shown to have been 
proximately-caused by his service-connected diabetes. In the 
absence of any other nexus between the current disability and 
service, service connection must be denied.  The 
preponderance of the evidence is against the Veteran's claim 
and the appeal is denied.


ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for residuals of a 
benign brain tumor is reopened; to this extent, the appeal is 
granted.

Service connection for hypertension is denied.

REMAND

Review of the remaining claims convinces the Board that 
additional evidentiary development is necessary prior to 
further review.  

Initially, we note that the claims file does not appear to 
contain complete medical records pertaining to the 
disabilities at issue.  The Veteran essentially receives 
medical care from three sources:  the VA, as a service-
connected Veteran; Army medical facilities, as a military 
retiree; and from the Vanderbilt Medical Center, which 
provides specialized care for his recurrent brain tumors.  
Although the Veteran has submitted a selection of medical 
records from each of these sources, even the most cursory 
review reveals that the records are incomplete.  The VA has 
not requested complete records from any of these sources.  
Especially as the available records contain references to 
others which are not contained in the file, it is clear that 
the missing records are relevant to the resolution of the 
Veteran's appeals.  These missing records include the reports 
of the Veteran's 1998 gall bladder surgery, the report of an 
October 2005 magnetic resonance imaging test of the Veteran's 
brain, diagnostic and treatment records pertinent to the 
Veteran's brain tumor which was initially identified in 2007, 
routine testing and treatment involving irritable bowel 
syndrome, as well as others not available for review.  
Therefore, a remand to obtain complete post-service treatment 
records from these three sources is required.  38 C.F.R. 
§ 3.159(c).

A VA examination is required with regard to the issue of the 
Veteran's recurrent brain tumor, to include an informed 
medical opinion as to whether the tumor is of a type which 
may have been caused by exposure to sarin or other toxic 
agent in the Persian Gulf, and/or whether the tumor was 
indeed so slow-growing that it may have had its inception 
during the Veteran's period of active duty or might have been 
manifest to a compensable degree within one year of the 
Veteran's discharge from active duty.  A VA examination is 
also required for the purpose of ascertaining whether a 
medical nexus exists between the Veteran's gall bladder 
disease with subsequent cholecystectomy and the Veteran's 
active duty.  

The Veteran had previously filed a claim for entitlement to 
service connection for gastroesophageal reflux disease.  The 
claim was denied in a May 2008 rating decision and the 
Veteran was notified of the denial in the same month.  He has 
not yet filed a notice of disagreement with this denial, 
however.  In light of the pending appeal for entitlement to 
service connection for irritable bowel syndrome, the Board 
finds that the two disabilities are so similar as to render 
the two claims inextricably intertwined.  The two diseases 
both involve the digestive system, and while differing in the 
site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress.  As provided by governing regulation, such 
coexisting diseases in this area do not lend themselves to 
distinct and separate disability evaluations.  See 38 C.F.R. 
§ 4.113.  Thus, for judicial and administrative economy and 
efficiency, the Board will treat the two claims together.  

In this case, after obtaining all the medical records 
requested above, the main issue involving both irritable 
bowel syndrome and gastroesophageal reflux disease is the 
absence of clear diagnoses of either disease.  Thus, VA 
examinations will be necessary to identify all currently-
shown gastrointestinal disability.  We observe in passing 
that irritable bowel syndrome is specifically identified in 
the regulation pertaining to disability due to undiagnosed 
illness related to service in the Persian Gulf, as a chronic 
multisymptom illness defined by a cluster of signs or 
symptoms, which is accorded the legal presumption that it is 
related to such service.  

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release, 
the RO should obtain complete medical 
records reflecting the Veteran's 
diagnosis and treatment for recurrent 
brain tumors from the Vanderbilt 
University Medical Center from 1999 until 
the present.

2.  After securing the necessary release, 
the RO should obtain complete records 
reflecting medical care provided at Fort 
Campbell and the Blanchfield Army 
Community Hospital from 1993 until the 
present.

3.  The RO should obtain all records of 
VA medical treatment afforded to the 
Veteran by the Nashville VA medical 
system which are not contained in his 
claims file for inclusion in the file.

4.  After obtaining the medical records 
requested above, the records should be 
reviewed to ensure completeness and to 
identify any additional sources of 
medical care which may be identified 
therein.  If any are identified, these 
sources should be contacted to obtain 
records, as well.

5.  The Veteran should be afforded an 
appropriate VA examination to identify 
whether his recurrent brain tumor is of a 
type that is related to or had its onset 
in-service, to specifically include 
exposure to sarin or other toxic agent in 
the Persian Gulf, and/or whether the 
tumor was indeed so slow-growing that it 
may have had its inception during the 
Veteran's period of active duty or might 
have been manifest to a compensable 
degree within one year of the Veteran's 
discharge from active duty.  The claims 
folder, including the records received in 
response to the above request and the 
medical treatise information submitted by 
the Veteran must be made available to the 
examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  Specific reference to 
medical authorities and treatises should 
be included in the opinion if so desired.  
The complete rationale for all 
conclusions reached should be fully 
explained.  If no conclusion can be 
reached without resort to speculation, 
this should be stated as well.

6.  The Veteran should be afforded a VA 
examination identify to whether a medical 
nexus exists between his gall bladder 
disease with subsequent cholecystectomy 
and the Veteran's periods of active duty.  
The claims folder must be made available 
to the examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The complete rationale for 
all conclusions reached should be set 
forth. 

7.  The Veteran should be afforded a VA 
gastrointestinal examination to identify 
all currently-shown gastrointestinal 
disability and ascertain whether the 
Veteran currently suffers from irritable 
bowel syndrome and/or gastroesophageal 
reflux disease.  The claims folder must 
be made available to the examiner for 
review before the examination.  All tests 
and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  If 
gastroesophageal reflux disease is 
identified, the examiner is requested to 
render an opinion as to whether the 
disease is related to the Veteran's 
periods of active service in any way.  
The complete rationale for all 
conclusions reached should be fully 
explained.

8.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


